Citation Nr: 1019328	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active military duty from January 1967 
to December 1969. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting service connection for PTSD but 
denying service connection for hypertension and GERD.   

The Board in December 2008 remanded the case for appropriate 
development, and it now returns for further review.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against finding that hypertension developed in 
service or is otherwise causally related to service.  

2.  The competent and probative evidence preponderates 
against hypertension having been present to a disabling 
degree within the first post-service year.

3.  The competent and probative evidence preponderates 
against hypertension having been caused or aggravated by 
PTSD.

4.  The competent and probative evidence of record 
preponderates against finding that GERD developed in service 
or is otherwise causally related to service.  

5.  The competent and probative evidence preponderates 
against GERD having been caused or aggravated by PTSD.



CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by service and may not be presumed to have been 
manifested in service, nor is it shown to be due to, the 
result of, or aggravated by his service-connected 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The Veteran's gastroesophageal reflux disease was not 
incurred in or aggravated by service, nor is it shown to be 
due to, the result of, or aggravated by his service-connected 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for hypertension and GERD.  The 
RO issued a VCAA letter in September 2003 addressing those 
claims on a direct basis.  That letter was followed by 
initial RO adjudication of the claims on a direct basis in 
February 2004.  The September 2003 VCAA letter provided the 
Veteran with adequate notice of the duty-to-assist provisions 
of the VCAA, and informed him of the information and evidence 
necessary to substantiate his claims for service connection 
for hypertension and GERD based on their having developed in 
service or being otherwise causally related to service.  
38 C.F.R. § 3.303.  Also by these letters, he was told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In his November 2004 notice of disagreement (NOD) the Veteran 
in effect contended that his service-connected PTSD had 
aggravated his hypertension and his GERD, and this new theory 
of entitlement thus needed to be developed for both claims.  
The Veteran was accordingly afforded another VCAA letter in 
April 2005 addressing these new theories of entitlement based 
on secondary service connection.  38 C.F.R. § 3.310.  The RO 
also then addressed entitlement to service connection on a 
first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  While such a presumptive basis is available 
for hypertension but not for GERD, and the RO erroneously 
provided notice of such a presumptive basis for both claimed 
disabilities, this was harmless error because the Veteran was 
not prejudiced by being erroneously informed of an additional 
basis of entitlement which was not in fact available.  Had he 
relied on this erroneous basis and thereby not pursued a 
valid basis of entitlement, prejudice could have resulted.  
However, there is no indication in this case of such a 
detrimental reliance, with no indication that the Veteran 
sought to support his claim for service connection for GERD 
by supporting the presence of that condition within the first 
post-service year.  

By the April 2005 letter the Veteran was again provided 
adequate notice of the duty-to-assist provisions of the VCAA, 
and was informed of the information and evidence necessary to 
substantiate his claims for service connection for 
hypertension and GERD based on their having developed in 
service, based on their being otherwise causally related to 
service, or based on PTSD causing or aggravating the claimed 
disabilities.  38 C.F.R. §§ 3.303, 3.310.  Also by these 
letters, he was told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  This notice was followed by RO 
readjudication of the claims by a SOC in June 2005, an SSOC 
in January 2006, and, following the Board's remand in 
December  2008, a further SSOC in June 2009.

The Veteran's representative thereafter submitted additional 
medical evidence accompanying an Informal Hearing 
Presentation in April 2010, and waived RO review of that new 
evidence prior to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did not provide Dingess-type notice to 
the Veteran.  However, this failure is in this case moot and 
harmless because the appealed claims for service connection 
for hypertension and GERD are herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertions that his claimed disorders developed in service or 
were caused by his service-connected PTSD.  

The claims file reflects that the RO dutifully requested 
authorization from the Veteran to obtain records from 
indicated private sources, and then sought records from VA 
and private sources.  All records and responses received were 
associated with the claims file, and the Veteran was 
informed, by the appealed rating action as well as by the SOC 
and SSOCs, of records obtained and hence, by implication, of 
records not obtained, in furtherance of the appealed claims.  
Indicated records were requested, and service and post-
service VA and private treatment records were obtained and 
associated with the claims file.  The Veteran did not 
indicate the existence of additional pertinent evidence that 
has not been requested or obtained.  

Upon the Veteran's request for a Travel Board hearing in his 
August 2005 VA Form 9, the RO in August 2005 sent him a 
letter informing of the types of hearings that were available 
and of the delays that could be anticipated for a Travel 
Board hearing.  Also in August 2005, the Veteran informed 
that he desired a hearing before a Decisions Review Officer 
at the RO.  A hand-written note on these forms informs that 
the Veteran's authorized representative, on his behalf, 
withdrew his request for a Travel Board hearing.  Tracking 
records show that the Veteran was scheduled for the DRO 
hearing in November 2005 but failed to appear for that 
hearing.  In a VA Form 646 submitted in May 2006, the 
Veteran's authorized representative did not indicate that the 
Veteran desired a further opportunity of a hearing, and 
similarly in the April 2010 Informal Hearing Presentation the 
Veteran's authorized representative again did not indicate 
any ongoing desire for a hearing to address the appealed 
claims.  Neither the Veteran nor his authorized 
representative has indicated that he had an unfulfilled 
desire to address further his appealed claims, including by a 
hearing, and the Board accordingly concludes that no such 
desire remains following the Veteran's failure to appear for 
the DRO hearing in November 2005.  
   
All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claims for 
service connection for hypertension and GERD.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed below, the Veteran was afforded a VA examination 
in March 2009 addressing his claims for service connection 
for hypertension and GERD.  That examiner provided reasoned 
consideration of the evidence of record, and afforded 
analyses of the evidence supporting his conclusions to the 
effect that the claimed disabilities did not develop in 
service, were not otherwise causally related to service, were 
not caused or aggravated service-connected PTSD, and that 
hypertension was not present to a disabling degree within the 
first post-service year.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.   That examination, taken together with the 
balance of the evidence of record, presents sufficient 
competent medical evidence for the Board's adjudication of 
the claims for service connection for hypertension and GERD, 
as discussed further below.  38 C.F.R. § 3.159(c)(4); 
McLendon.  

II.  Laws Governing Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is generally required to support the claim for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Certain 
diseases, such as hypertension, may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a non-
service-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. at 469 (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

III.  Claim for Service Connection for Hypertension

The Veteran contends that his hypertension developed in 
service or, alternatively, contends that his hypertension was 
caused or aggravated by his service-connected PTSD.

The Veteran was afforded a March 2009 VA examination 
specifically to address the nature and etiology of the 
claimed hypertension, including to address etiology 
potentially as related to service or service-connected PTSD.  
That examiner reviewed the claims file and examined the 
Veteran.  

A review of the service records reveals that the Veteran was 
noted to have an elevated blood pressure reading of 140/90 
upon induction examination.  However, as a March 2003 VA 
examiner noted, there were no further elevated readings in 
service or within the first post-service year, and 
hypertension was not diagnosed until after a post-service 
aircraft accident in 1983 in which the Veteran was severely 
injured and there were no other survivors.  

The claims file contains a May 1995 medical reported by L.M., 
M.D., a private psychiatrist, commissioned by Disabled 
American Veterans, titled "Hypertension in the War 
Veteran."  That report reviewed findings from studies of 
effects of various forms of physical or emotional stress on 
blood pressure or hypertension.  Dr. M noted that in some 
studies an increased prevalence of high blood pressure was 
shown among those who had PTSD, or among those who had 
suppressed anxiety and aggression.  He also noted an 
association between anxiety and future hypertension.  Dr. M 
concluded, "The combined results of the research papers 
cited above support the contention that emotional factors, 
and specifically anxiety, put one at increased risk of 
developing hypertension."  However, he noted that he could 
find no prospective studies of any association between PTSD 
or prisoner of war (POW) experiences and hypertension.  
Nonetheless, Dr. M noted that PTSD is "subsumed under the 
general rubric of the anxiety disorders."  He then drew 
three conclusions:

1.  Psychosocial stress plays an important 
causative role in the development of hypertension.  
For many, if not most, war veterans, their wartime 
experience proves to be the greatest source of 
ongoing psychosocial stress throughout their 
lifetime.  Therefore, it is reasonable to conclude 
that wartime experience often plays a causative 
role in the development of hypertension.

2.  Those veterans suffering from post-traumatic 
stress disorder, the prototypical anxiety disorder, 
are at increased risk of developing hypertension.

3.  Those veterans who underwent starvation during 
their POW experience may have been placed under 
sufficient stress thereby to have incurred an 
increased risk of developing hypertension.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board must carefully 
assess medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  With all due respect for the medical report by 
Dr. M, it  does not constitute medical opinion evidence 
specific to the instant case, because it was not informed by 
the specific facts and circumstances of the Veteran'sclaim.  
Positive associations among clinical and non-clinical 
populations noted in the medical report presented by Dr. M 
are by no means equivalent to a causal clinical link drawn in 
the Veteran's particular case.  Such a causal clinical link 
must be made by a medical practitioner addressing the 
Veteran's particular case, based on the circumstances of the 
Veteran's disabilities and other factors particular to him. 


Service connection may not be based on a resort to 
speculation or mere possibility.  38 C.F.R. § 3.102.  See, 
e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
Moreover, generic medical research or treatise evidence is 
simply "too general and inconclusive" to make a causal link 
more than speculative in nature, or to outweigh the lack of 
specific supportive medical evidence directly pertinent to 
the claimant.  Mattern v. West, 12 Vet. App. 222, 229 (1999).

The claims file also contains an additional medical report 
from Dr. M, dated in January 2001, generally addressing 
stress, PTSD, and cardiovascular disorders, also based on 
review of medical studies and not addressing the Veteran's 
particular case.  This report is no more probative than his 
earlier one, in May 1995, discussed supra.  In the January 
2001 report, Dr. M concluded that there was a "compelling 
case" that "psychological factors play a causative role in 
the development of hypertension."  As above, because the 
report is based on medical studies and does not address the 
Veteran's individual history and medical circumstances, the 
report does not constitute medical evidence to support the 
claim.  

The Veteran was afforded a VA examination for compensation 
purposes in March 2009.  That examiner opined that the 
Veteran's hypertension is not at least as likely as not to 
have developed in service or to have been causally related to 
service, based on the absence of medical evidence from 
service showing elevated readings and the absence of other 
evidence of onset in service or a relation to service, with 
onset not shown for years after separation from active 
service.

The March 2009 VA examiner also opined that it is not at 
least as likely as not that the Veteran's PTSD caused or 
aggravated the Veteran's diagnosed essential hypertension, 
and based that opinion upon review of the Veteran's medical 
records and examination of the Veteran, as well as upon the 
VA "Normative Aging Study," which did not show increased 
blood pressure associated with the highest scores for PTSD.  
The examiner noted that medical literature and the medical 
record does not support the Veteran's PTSD either causing or 
aggravating his hypertension.  

The Veteran's representative in April 2010 submitted a 
memorandum opinion by another private physician, A.G., M.D., 
and that physician therein reports that the opinions she 
provides are based on review of the Veteran's claims file.  
However, Dr. G's memorandum substantially consists of 
generalized statements based on studies showing potential 
associations between stress and development of hypertension.  
In this respect the memorandum opinion is similar to the 
reports provided by Dr. M, in that they are not specifically 
informed by the Veteran's case.  To the extent Dr. G does 
rely on the Veteran's medical history as documented in the 
claims file, she relies on a distinctly erroneous medical 
history.  Specifically, she notes at length, and purportedly 
to rely upon, an August 2001 letter from another physician, 
Dr. J.  However, the facts in the letter by Dr. J upon which 
she relies make clear that Dr. J's letter does not pertain to 
the Veteran.  Specifically, as she informs, "Dr. [J] in his 
letter dated 08/29/01, stated that he provided care for the 
Veteran for a number of years for almost uncontrolled 
hypertension which led to incapacitating cerebral vascular 
disease, strokes, and eventual fatal heart attack."  The 
Board need go no further in its review either of Dr. G's 
opinion or Dr. J's letter, because the balance of the records 
within the claims file reflects that the Veteran has not had 
incapacitating cerebral vascular disease or strokes and is 
not dead.  

The August 2001 letter by Dr. J relied upon by Dr. G was 
submitted into the record in November 2004 with the name of 
that patient blanked out, but quite clearly informing that 
the patient is the "late husband" of a spouse (whose name 
is also blanked out).  Thus, the letter of Dr. J clearly does 
not address the Veteran's particular case, and the memorandum 
opinion by Dr. G clearly does rely erroneously on the 
presumption that the findings related in the August 2001 
letter applied to the Veteran's case.  Regarding such a 
reliance on erroneous evidence, the Court has determined that 
a medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Hence, neither the August 2001 letter by Dr. J nor the April 
2010 memorandum opinion by Dr. AG is cognizable to support 
the Veteran's claim.  




The Veteran's own opinions regarding onset of hypertension 
and causal associations between service and PTSD and current 
hypertension are not cognizable to support the claim, because 
he, as a lay person, is not competent to opine on the 
distinctly medical questions of the presence of hypertension 
(which is not discernable without medical testing), causation 
of hypertension, and links between service and PTSD and 
hypertension.  Notably, the Veteran has not averred that he 
was found to have chronic or essential hypertension either in 
service or proximate to service.  

On an uncompleted authorization for release of medical 
records dated in September 2003, the Veteran informed that he 
had headaches in the back "up the back of my head" since 
December 1969 when under stress.  He then further informed 
that his physician in 1979 had told him that these were signs 
of high blood pressure.  However, while the Veteran is 
competent to report what a physician reportedly told him, the 
accuracy of that second-hand report may be called into 
question.  Further, a physician's report that something may 
be a symptom of hypertension does not necessarily lead to a 
conclusion that the Veteran had hypertension when those 
symptoms arose, since symptoms may be due to more than one 
disease entity.  Thus, the Veteran's report of what a 
physician reportedly told him in 1979 is ultimately of little 
probative value in this case.  

Further, the Board finds that Veteran's self-report of these 
headaches dating back to 1969 in times of stress ultimately 
does not serve to establish the presence of hypertension from 
service to support the claim, since this possibility of an 
indication of hypertension dating from service is simply too 
lacking in evidence-based support for that disease entity 
over that interval to support the proposition that 
hypertension was in fact present from that time.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that 
the connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence); see also Dean v. 
Brown, 8 Vet. App. 449 (1995).  




In addition, the Veteran's account of headaches beginning in 
1969 is notably contradicted by his self-report upon a pain 
institute consultation in May 2002.  He then reported that he 
had a history of a 'burning, sharp, and dull sensation with 
shooting pain in the top of his head' as well as "stiff 
neck, headache, shoulder, chest pain, hip, and leg pain."  
However, he also then reported that his pains had begun with 
his aircraft accident in 1983.  Thus, his own assertions as 
to his history of head pains or headaches are substantially 
contradicted by his prior assertions of record.

That May 2002 medical report noted a medical history of 
"very degenerative changes" of the cervical spine at C5-C6 
and C6-C7 as well as occipital neuralgia.  That examiner 
attributed the Veteran's head and neck pain to his occipital 
neuralgia.  This documented medical opinion is thus medical 
evidence against the proposition that ongoing hypertension 
has been the cause of headaches in the Veteran on a chronic 
or ongoing basis.  

Thus, while the Veteran is now diagnosed and treated for 
hypertension, medical evidence does not show either 
development of hypertension in service or a causal link to 
service.  The greater weight of cognizable evidence - 
including the absence of evidence of hypertension as a 
chronic disease entity either in service or for years after 
service, and including the negative medical opinions by the 
March 2009 VA examiner - is against the Veteran's 
hypertension being directly related to service either based 
on development of hypertension in service or based on 
hypertension being otherwise causally related to service.  
Further, because case also lacks any significant cognizable 
evidence to support the claim on that basis, the Board finds 
that the evidence preponderates against the claim on a direct 
basis.  38 C.F.R. § 3.303.

The Board finds that the March 2009 medical opinion against a 
causal link between service-connected PTSD and the Veteran's 
hypertension outweighs the letters from Dr. M because, unlike 
Dr. M, the March 2009 examiner considered and weighed the 
actual medical history and medical findings upon examination 
of this Veteran.  The VA physician considered the medical 
literature, but also considered the impact of the assessed 
likely greater stress in the Veteran's life of the post-
service aircraft accident in 1983, with hospitalization for 
extensive injuries from that accident for a prolonged period 
thereafter.  The VA examiner noted that Dr. M's conclusions 
based on the greatest stress of a veteran having occurred in 
service was likely inapplicable in this case due to the 
severe stresses associated with this Veteran's post-service 
aircraft accident and the severe debilitation and resultant 
prolonged hospitalization.  The VA examiner also noted that 
the findings regarding impacts of stress associated with 
starvation experienced by POWs are not applicable to this 
case because the Veteran experienced neither starvation nor 
being a POW.    

As already noted, the Veteran's own opinion regarding a 
causal link between PTSD and hypertension is not cognizable, 
based on that question of medical causation being beyond the 
purview of lay knowledge.  Espiritu; cf. Jandreau.  
Accordingly, the Board finds that the weight of cognizable 
evidence preponderates against PTSD either causing or 
aggravating the Veteran's diagnosed essential hypertension.  
Hence, the evidence preponderates against the claim on that 
basis.  38 C.F.R. § 3.310.

Further, in the absence of evidence of hypertension being 
present to a compensable degree within the first post-service 
year, service connection on a first-year-post-service 
presumptive basis is also not warranted.  38 C.F.R. §§ 3.307. 
3.309.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

IV.  Claim for Service Connection for GERD

The Veteran contends that his gastroesophageal reflux disease 
(GERD) developed in service or, alternatively, contends that 
his GERD was caused or aggravated by his service-connected 
PTSD.

A review of the service records reveals neither complaints 
nor findings nor treatment for GERD or any upper 
gastrointestinal disorder.  Post-service records show a 
duodenal ulcer diagnosed in 1978.  At his March 2009 VA 
examination for compensation purposes, the Veteran related 
that he had been engaging in a significant amount of alcohol 
abuse.  Although his report of medical history on service 
separation in October 1969 noted treatment for peptic ulcer 
in 1966 prior to entry into service, there is no indication 
that this was associated with GERD.  There is a single entry 
for a Fort Hood emergency room visit in January 1967, at 1:30 
am, noting a diagnosis of ulcers and noting that the Veteran 
was prescribed Maalox at that visit. 

An April 1967 treatment record for an apparently unrelated 
condition noted that the Veteran had a duodenal ulcer 
"proven by x-ray," and prescribed Donnatal together with 
Maalox.  However, the Veteran then noted that his stomach was 
not then giving him too much trouble.  A service record in 
December 1967 indicated that the Veteran was admitted for 
three days of observation for gastritis, but no disorder was 
diagnosed.  Thus, with full consideration of these records, 
there is no indication that the Veteran had GERD in service, 
as contrasted with a stomach disorder or gastric or a 
duodenal ulcer condition.  

The Veteran was afforded the March 2009 VA examination also 
specifically to address the nature and etiology of claimed 
GERD, including to address etiology potentially as related to 
service or service-connected PTSD.  That examiner reviewed 
the claims file and examined the Veteran.  The examiner 
carefully reviewed the medical history in service and after 
service.  He also noted that the Veteran had severe injuries 
from an aircraft accident in 1983, including a ruptured 
colon, and that he underwent testing including an 
esophagogastroduodenoscopy at that time which was negative 
including for ulcer.  

The March 2009 VA examiner noted that the Veteran currently 
had significant problems with pyrosis but not dysphagia, and 
was positive for daily acid reflux.  The pyrosis was noted to 
persist despite medication.   Regarding etiology of the 
Veteran's GERD, the examiner concluded, in effect, that in 
the absence of a finding of GERD, as opposed to ulcer or 
gastritis, in service or proximate thereto, it is not at 
least as likely as not that GERD developed in service or is 
causally related to service.  In the absence of evidence of a 
link to PTSD, the examiner also concluded, in effect, that it 
is not at least as likely as not that the Veteran's GERD is 
related to the Veteran's PTSD.  

The Veteran's own opinions regarding a causal link between 
service or service-connected PTSD and current GERD are not 
cognizable to support the claim, because the Veteran, as a 
lay person, is not competent to opine on the distinctly 
medical questions of a causal link between service and PTSD, 
and GERD.  

Notably, the Veteran has not averred that he was found to 
have GERD in service or proximate to service.  The Veteran 
contended in his November 2004 NOD that his GERD was caused 
by lifting heavy litters over his head while loading patients 
into the helicopter in service.  However, the Veteran, as a 
lay person, lacks the requisite expertise to cognizably 
address this theory of medical causation of his GERD.  
Espiritu; cf. Jandreau.   The Veteran has not presented 
medical opinion or even medical treatise evidence to support 
this theory, and there is no cognizable evidence of record to 
indicate that this theory has any basis in fact.  

Because the weight of cognizable evidence - including the 
absence of evidence of GERD either in service or for years 
thereafter, and including the negative medical opinions by 
the March 2009 VA examiner - is against GERD being directly 
related to service based on development of GERD in service or 
based on GERD being otherwise causally related to service, 
and because the case lacks any significant cognizable 
evidence to support the claim on that basis, the Board finds 
that the evidence preponderates against the claim on a direct 
basis.  38 C.F.R. § 3.303. 

With the March 2009 medical opinion against a causal link 
between service-connected PTSD and the Veteran's GERD, and in 
the absence of cognizable evidence supportive of the claim on 
that basis, the Board finds that the evidence preponderates 
against the claim of entitlement to service connection for 
GERD as secondary to PTSD, based on either causation or 
aggravation.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

ORDER

Service connection for hypertension is denied.

Service connection for GERD is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


